Case 3:19-mj-02440-CVR Document 1-1 Filed 12/29/19 Page1of3

AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Luis T. Rivera, hereby swear and affirm as follows:

1.

I am a Special Agent (hereinafter “SA”) with the Federal Bureau of Investigation (hereinafter
“FBI”) and, as such, I am charged with enforcing all federal laws in all jurisdictions of the
United States, its territories and possessions. I have been employed as an FBI Special Agent
since 2018. As an FBI Special Agent I have received extensive training in the investigation of
violations of federal and state law. I have been trained in numerous investigative methods that
involved personally obtaining and assisting in the execution of federal search warrants, arrests,
and filing criminal complaints. I am currently assigned to a squad that investigates Violent
Crimes in the San Juan, Puerto Rico area.

Your affiant is “an investigative or law enforcement officer of the United States" within the
meaning of Title 18, United States Code. Your affiant is therefore, an officer of the United
States who is empowered by law to conduct investigations of, and to make arrests for, the
offenses enumerated in Title 18, United States Code. During my employment with the FBI, I
have participated in violent crime investigations along with experienced FBI Special Agents
(SAs) and other Task Force Officers (hereinafter “TFOs”’).

I make this affidavit based on the investigation conducted by myself and other federal, state,
and local law enforcement agents and officers that personally investigated this matter. This
affidavit does not contain all the information derived from this investigation; only that which
is sufficient to demonstrate probable cause to believe that a crime has been committed.

This affidavit is submitted in support of an application for a complaint and an arrest warrant
charging MUIS LIDINILAH (hereinafter LIDINILAH), a citizen of Indonesia, with violating
Title 18, United States Code, Section 2241 (Aggravated Sexual Abuse).

On 12/26/2019, at approximately 2:15am, during a Carnival Cruise line Christmas Party
10.

11.

Case 3:19-mj-02440-CVR Document 1-1 Filed 12/29/19 Page 2 of3

aboard the vessel Carnival Fascination, the suspect LIDINILAH offered to escort fellow
crewmember and victim (hereinafter “Victim”, a Indonesian national, adult, female) from the
Promenade deck 9 aft back to her cabin 404.

The victim initially declined LIDINILAH’s offer to be escorted, but LIDINILAH insisted. At
this point, both LIDINILAH and victim made their way to the victim’s cabin. Once outside
and in front cabin 404, the victim opened her door with her cabin key and entered her room.
LIDINILAH entered the room behind her without the victim’s invitation to do so

LIDINILAH then pushed the victim on to the bottom bunk bed and placed his body on top of
the victim as to prevent her from getting up. LIDINILAH kissed the victim on the lips against
her will while the victim verbally told LIDINILAH to stop. LIDINILAH continued to kiss the
victim and fondled her breast over her clothing. The victim continued to verbally tell
LIDINILAH to stop and at the same time attempted to get him off her body.

During this interaction, LIDINILAH placed his right hand underneath the victim’s shorts and
panties and digitally penetrated her vagina against her will. The victim threatened to scream
for help to get him to stop. LIDINILAH then stopped and removed his hand from her vagina.
LIDINILAH then left the room leaving his nametag from his shirt inside the victim’s room.
A few minutes passed, and the victim’s cabin mate came into their cabin. The victim informed
her cabin mate about the incident. On 12/27/2019, the victim reported the incident to the
security personnel at Carnival. She was offered medical assistance by the cruise ship physician,
however a sexual assault case was not completed due to late reporting and the victim had taken
several showers before reporting.

The victim and LIDINILAH have known each other for approximately one year through work.
They had never engaged in any romantic or sexual relationship.

LIDINILAH was interviewed by the Carnival Security Personnel on 12/27/2019 and he

admitted to the incident. He provided a written statement to the security personnel.
12.

13.

14.

13.

16.

LY,

Case 3:19-mj-02440-CVR Document 1-1 Filed 12/29/19 Page 3of3

On 12/28/2019, Carnival Cruise Line Investigator John Bleier contacted the FBI to report the
incident.

On 12/29/2019, the Carnival Fascination arrived in port at San Juan marina and the FBI
conducted an investigation. FBI Special Agents conducted an interview with LIDINILAH and
he admitted to forcefully penetrating the victim’s vagina with his fingers against the victim’s
will.

The incident took place while the Carnival Fascination was located in international waters,
approximately 23 nautical miles west of Dominica (Approximate GPS Coordinates 15.251667
N, 61.801667 W). The Carnival Fascination was enroute to St. Lucia from St. Kits.

The Carnival Fascination is a merchant vessel registered in the name of Carnival Corporation
(Headquarters: Miami, Florida), flagged to the Bahamas.

Based on information of this investigation and my experience, the undersigned has reason to
believe that Charan violated Title 18, United States Code, Section 2241 (Aggravated Sexual
Abuse).

I hereby declare that the foregoing is true and correct to the best of my knowledge and belief,

pursuant to the investigation conducted on this case.

Executed on this 29" day of December, 2019.

Ad @-

Luis T. Rivera

Special Agent

Violent Crimes and Major Offenders
Federal Bureau of Investigation

Subscribed and sworn before me this 29" day of December, 2019, at San Juan, Puerto Rico.

PA ADVE

Honorable Camille L. Velez-Rive
United States Magistrate Judge
District of Puerto Rico
